Case 2:12-cv-00102-SFC-RSW ECF No. 590-13 filed 07/31/20   PageID.20795   Page 1 of
                                      15




                    EXHIBIT 8
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           1 of 14.
                                                                 PageID.20796
                                                                    PageID #: 98639
                                                                                Page 2 of
                                         15


                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

  ______________________________________________
  IN RE: POLYURETHANE FOAM ANTITRUST             ) MDL Docket No. 2196
  LITIGATION                                     ) Index No. 10-MD-2196 (JZ)
                                                 )
  ______________________________________________ )
  THIS DOCUMENT RELATES TO:                      ) Hon. Jack Zouhary
  INDIRECT PURCHASER CLASS                       )
                                                 )
  ______________________________________________ )


                 INDIRECT PURCHASER PLAINTIFF CLASS
   MOTION FOR AN ORDER APPROVING CLAIMS, AUTHORIZING DISTRIBUTION
         OF NET SETTLEMENT FUNDS, INITIAL PAYMENT OF CLAIMS
    ADMINISTRATOR FEES AND EXPENSES, AND FOR ATTORNEYS’ FEES AND
     REIMBURSEMENT OF EXPENSES INCURRED AFTER JANUARY 27, 2016

         Indirect Purchaser Plaintiff Class (“IPPC”) moves this Court For An Order Approving

  Claims, Authorizing Distribution Of Net Settlement Funds, Initial Payment Of Claims

  Administrator Fees And Expenses, And For Attorneys’ Fees And Reimbursement Of Expenses

  Incurred After January 27, 2016, and in support states:

                                           OVERVIEW

                  1.    On January 27, 2016, this Court entered its Memorandum Opinion and

         Order re: Settlement Motions [Doc. #2020] and the Final Order and Judgment [Doc. #

         2021].

                  2.    Subsequent to entry of the Final Order and Judgment, the Claims

         Administrator, working closely with Class Counsel, has methodically received and

         processed 96,246 Claim Forms valued at $52,298,774,060.72, audited claims which

         resulted in the rejection of numerous claims and recommended allocation for this Court’s

         consideration and approval for distribution.
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           2 of 14.
                                                                 PageID.20797
                                                                    PageID #: 98640
                                                                                Page 3 of
                                         15


                3.       Class Counsel also engaged in extensive appellate practice in the Sixth

         Circuit Court of Appeals and motion practice in this Court to protect and preserve the

         $151,250,000 all cash settlement achieved for the benefit of the Class.

                4.       In support of this motion, IPPs rely on the Declarations of Eric J. Miller,

         Marvin A. Miller, Richard M. Kerger, Jay B. Shapiro, and Martin D. Holmes.

                                      CLAIMS ADMINISTRATION

                5.       In support of the request to approve distribution of the Settlement Funds to

         eligible members of the Class, Plaintiffs rely on the Declaration of Eric J. Miller, attached

         as Exhibit A.

                6.       As shown in Eric Miller’s Declaration, A. B. Data provided an extensive

         notice program which included an initial direct mail of 81,607 notice packets, a dedicated

         website (www.polyfoamclassaction.com) which contained all relevant documents,

         including the Notice, the Claim Form, the Summary Notice, and downloadable copies of

         other court documents.

                7.       A. B. Data established a case-specific toll-free number, 866-302-7323, with

         an interactive voice response (IVR) system and live operators to accommodate Class

         Members.

                8.       A.B. Data has received and processed a total of 96,246 Claim Forms with

         total purchases of $52,298,774,060.72. A.B. Data has processed all Claim Forms in

         accordance with the Settlement Agreements, the Notice, and the Court-approved Plan of

         Allocation. See Eric Miller Declaration ¶¶ 10-14.

                9.       A. B. Data also engaged in an extensive audit procedure. See Eric Miller

         Declaration¶¶ 15-24.


                                                  2
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           3 of 14.
                                                                 PageID.20798
                                                                    PageID #: 98641
                                                                                Page 4 of
                                         15


                 10.     As a result of the lengthy and extensive audits, A.B. Data has rejected

         53,594 claims with total claimed purchases of $9,455,983,605.71. The 53,594 rejected

         claims include 42,466 claims from one particular third-party filer with an aggregate claim

         purchase total of $1,962,393,458.89. In conjunction with Class Counsel, A.B. Data also

         adjusted 210 large corporate claims submitted by a law firm third-party filer. As a result

         of that process, there was a downward adjustment and a reduction of the claims of

         approximately $10 billion.     Together with the rejected claims and reduction of the

         corporate claims, Class Counsel benefitted the eligible claimants.

                 11.     Those    rejected   claims    reduced    from     $52,298,774,060.72      to

         $22,142,198,343.96, and thereby increased by $30,156,575,716.76 the allocable payments

         to Eligible Claimants.    Following the Plan of Allocation, all Qualifying Claims total

         $17,179,917,790.27.

                 12.     A.B. Data received Claim Forms postmarked after the February 29, 2016

         deadline established by this Court. As reflected in Eric Miller’s Declaration, those Late

         Claims did not cause any delay in the claims administration proceedings and have a

         minimal impact on the distribution of the Settlement Funds to eligible members of the

         Class. A.B. Data recommends that the Late Claims received not later than June 22, 2017,

         and the corrected claims not later than June 27, 2017, be approved for participation and for

         distribution.

                            CLAIMS ADMINISTRATOR’S FEES AND EXPENSES

                 13.     During the course of the claims administration procedure, the Claims

         Administrator incurred fees and expenses in the sum of $2,421,320.22. Those fees and

         expenses are itemized in the Declaration of Eric Miller, ¶¶ 31 -33.



                                                  3
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           4 of 14.
                                                                 PageID.20799
                                                                    PageID #: 98642
                                                                                Page 5 of
                                         15


           CLASS COUNSELS’ REQUEST FOR AWARD OF ATTORNEYS’ FEES AND
             REIMBURSEMENT OF REASONABLE AND NECESSARY EXPENSES
               INCURRED TO DEFEND THE SETTLEMENTS FOR THE CLASS
            SUBSEQUENT TO THIS COURT’S ENTRY OF THE FINAL ORDER AND
                   JUDGMENT AND DURING THE ADMINISTRATION

                14.     In support of Class Counsel’s request for attorneys’ fees for the services

         provided and reimbursement of expenses incurred to preserve the substantial benefits to

         the Class, Class Counsel submit the Declarations of Marvin A. Miller (attached as Exhibit

         B), Richard M. Kerger (attached as Exhibit C), Jay Shapiro (attached as Exhibit D), and

         Martin D. Holmes (attached as Exhibit E).

                15.     Since this Court entered the Final Order and Judgment on January 27, 2016,

         Class Counsel has provided substantial professional services for the benefit of the Class.

         Those services can be separated into two parts: 1-those directly related to the claims

         administration process and procedures and 2-those services related to zealously and

         vigorously protecting the $151,250,000 all cash settlement amount achieved for the Class

         through numerous motions in this Court and at the Sixth Circuit Court of Appeals and the

         United States Supreme Court.

                16.     Consistent with this Court’s earlier application of a 20% reduction to Class

         Counsel’s request for attorneys’ fees, and at the direction of Lead Counsel, the four law

         firms which seek an award of attorneys’ fees at this time have voluntarily reduced their

         lodestars by 20%.

                      CLASS COUNSEL FEES AND EXPENSES IN CONNECTION
                               WITH CLAIMS ADMINISTRATION

                17.     As stated in ¶14 Class Counsel has provided substantial services relating to

         the claims administration process. In that regard, Class Counsel supervised the process and


                                                  4
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           5 of 14.
                                                                 PageID.20800
                                                                    PageID #: 98643
                                                                                Page 6 of
                                         15


         worked closely with the Claims Administrator to insure that claims were properly

         processed, reviewed and audited.

                18.     In consultation with the Claims Administrator, it was detected that

         numerous claims were not accurate because they did not contain the requisite information

         or appeared dubious.

                19.     As to the claims that lacked proper information, letters were sent to the

         claimants and they were given an opportunity to cure the deficiency. Many of those which

         were individual claimants promptly returned the missing information.

                20.     There were several claims filed by large corporate claimants. A review and

         audit of those claims required extensive investigation and consultation with the

         representatives in order to understand the basis of their claims. That process took several

         months because a methodology needed to be developed to satisfy Class Counsel and the

         Claims Administrator. Even then, once the data was received and reviewed, downward

         adjustments were made to those claims and accepted by the claimants.

                21.     Forty Two Thousand Four Hundred Sixty Six (42,466) claims with an

         aggregate purchase total of $1,962,393,458.89 from one particular third-party filer fell into

         a distinct pattern appeared suspicious and necessitated extensive discussions between

         Class Counsel and the Claims Administrator. Almost all of the claims showed purchases

         in the $35,000-$65,000 range, whereas the average purchase total submitted by other

         individuals was approximately $28 to $107,307. It appeared to be an attempt to stay under

         the radar and avoid the $100,000 threshold which would then require the claimant to

         provide documentation to support the claim. Therefore, we implemented a procedure to

         challenge those claims and requested complete information to support each of those claims.



                                                  5
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           6 of 14.
                                                                 PageID.20801
                                                                    PageID #: 98644
                                                                                Page 7 of
                                         15


         Ultimately, each of the claims was rejected.        We also consulted with the Claims

         Administrator and implemented further audit procedures for which letters were sent

         requesting additional substantiation for the basis of the claim. When the information was

         not provided, Class Counsel and the Claims Administrator conferred and agreed that those

         claims should be rejected.

                22.     There were approximately 400 large corporate claims filed by a third-party

         filer. A review and audit of those claims required extensive investigation and consultation

         with the representatives in order to understand the basis of their claims. That process took

         several months because a methodology needed to be developed to satisfy me and the

         Claims Administrator. Even then, once the data was received and reviewed, downward

         adjustments were made to those claims and accepted by the claimants. Such process

         resulted in a reduction of almost $10 billion in claimed purchases from the original filing,

         thereby increasing the overall distributed amount to eligible claimants.

                23.     As a result of the audit procedures, and as set forth in ¶¶ 10-11 above,

         Eligible Claimants have benefitted substantially from our efforts.

                24.     In addition to the claims procedures, Class Counsel oversaw and directed

         the investment of the Settlement Funds. In that regard, Class Counsel remained in constant

         contact with the Escrow Agents and monitored the financial markets to be assured that the

         Settlement Funds earned the appropriate income while remaining invested at minimal risk,

         all in accordance with the Settlement Agreements and Escrow Agreements entered into

         with the Settling Defendants and approved by this Court.




                                                  6
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           7 of 14.
                                                                 PageID.20802
                                                                    PageID #: 98645
                                                                                Page 8 of
                                         15


                25.     Attorneys’ fees and expenses incurred solely in connection with the Claims

         Administration process and for which Class Counsel seek an award is $42,482.00. See

         Declaration of Marvin A. Miller, ¶12.

              CLASS COUNSELS’ EFFORTS PROTECTED AND PRESERVED THE
                    SETTLEMENTS FOR THE BENEFIT OF THE CLASS

                26.     The events and proceedings since the entry of the Final Order and Judgment

         have been extraordinary in class action jurisprudence.         At the Court’s request, we

         researched and identified potential cy pres recipients whose purposes are closely aligned

         with the interests of the Class in deterring price-fixing antitrust violations. We also

         opposed the Center for Class Action Fairness proposal. Ultimately, the Court identified a

         cy pres recipient. Based on the total purchases claimed, the amount of the settlement and

         the Plan of Allocation, it appears unlikely that any of the settlement funds will be

         distributed to a cy pres beneficiary.

                27.     Steadfast that the settlements achieved were in the best interest of the Class,

         Class Counsel remained resolute in our early announced position that we would not pay

         any objectors. In that regard, we also opposed and prevailed on the fee application of the

         Center for Class Action Fairness. Our vigorous and zealous advocacy to protect the Class

         settlements required substantial commitment of resources and dedication but Class Counsel

         took seriously their obligation and endured the onslaught of motions and appeals filed by

         Andrews. We prevailed at every stage and the substantial $151,250,000 cash settlements

         remain intact. They can only be characterized as an exhaustive marathon of appeals and a

         barrage of motions by Christopher Andrews which required Class Counsel to devote

         substantial efforts, time, and resources to respond. Indeed, this Court acknowledged the

         extensive nature of the numerous proceedings which required the Court’s efforts when it

                                                  7
Case 2:12-cv-00102-SFC-RSW
     Case: 1:10-md-02196-JZ Doc
                             ECF#:No.
                                   2172
                                      590-13
                                        Filed: filed
                                                 07/10/17
                                                     07/31/20
                                                           8 of 14.
                                                                 PageID.20803
                                                                    PageID #: 98646
                                                                                Page 9 of
                                         15



         denied Andrews’ motion for reconsideration of the sanctions award, and said, “Andrews

         has exhausted his remedies with this Court, and in the process has exhausted this Court.”

         [Doc. # 2123].

                28.       So that the record is clear and as this Court is aware, we chronicle in detail

         here and in the accompanying Declarations of Class Counsel (Exhibits B, C, D, and E)

         those proceedings and our efforts to protect the Class’ interest.

                29.       Andrews was an objector (one of several objectors) to a $151,250,000 all

         cash settlement achieved for the benefit of a Class of Indirect Purchasers of Polyurethane

         Foam products.

                30.       As a condition of appealing, this Court required Appellants to post jointly

         an appeal bond in the sum of $145,000. Objectors Cochrane, Cannata and Sweeney

         voluntarily dismissed their appeals. After briefing, the Sixth Circuit dismissed the Hinojosa

         appeal. That left Andrews as the sole objector who persisted with his appeal but did not

         post the requisite appeal bond.

                31.       IPPs moved in the Sixth Circuit to dismiss the appeal on the basis that

         Andrews did not comply with the requirement to post the appeal bond. In addition, because

         Andrews’ response to that motion included arguments on the merits of approving the

         settlement, IPPs addressed those issues in reply.

                32.       On June 20, 2016, the Sixth Circuit dismissed Andrews’ appeal and, in so

         doing, commented on the merits of his appeal. See Exhibit A, App. No. 16-3168, Doc. #

         2100 at 2-3. Specifically, the Court reviewed the allegations and found that, “Andrews’

         objections to the settlements lack merit…” Id. at 3.




                                                    8
Case Case:
     2:12-cv-00102-SFC-RSW
           1:10-md-02196-JZ Doc
                             ECF#: No.
                                   2172590-13
                                         Filed: filed
                                                07/10/17
                                                      07/31/20
                                                           9 of 14.
                                                                 PageID.20804
                                                                    PageID #: 98647
                                                                                 Page 10
                                        of 15


               33.     Andrews then sought en banc review which was denied without a single

        judge of this Court voting in favor of Andrews’ request.

               34.     Andrews’ course of conduct delayed finality of the settlement agreement

        with Defendant, Carpenter Co., causing that Defendant to avoid depositing $43,500,000 of

        its settlement obligation. That delay caused the Class to lose interest for which the Class

        sought recovery.

               35.     In Fall 2016, as a result of Andrews repeated vexatious filings which caused

        delay, and because the delay injured the Class since Carpenter Co. did not need to deposit

        into escrow $43.5 million as part of their settlement obligation, Class Counsel moved to

        require Andrews to pay to the Class the amount of interest lost on the delayed Carpenter

        Co. funding obligation.

               36.     This Court granted the request and ordered Andrews to pay $15,303, being

        the amount of interest lost to the Class from April through October, 2016. [Doc. # 2113].

               37.     When Andrews did not pay the interest, IPPs moved, pursuant to 28 U.S.C.

        §1927, for sanctions against Andrews.

               38.     Andrews did not pay any of the sanction amount and Class Counsel moved

        to have Andrews held in contempt and for additional relief. [Doc. # 2125].

               39.     By this Court’s Order [Doc. # 2127], Andrews was found in contempt and

        the U.S. Marshal was directed to bring him before the Court.

               40.     On January 6, 2017, the U.S. Marshals located Andrews at the Red Roof

        Inn in Plymouth, Michigan and delivered him to this Court at approximately 4:00 p.m.




                                                 9
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2172
                                  No. 590-13
                                       Filed: 07/10/17
                                              filed 07/31/20
                                                        10 of 14.
                                                               PageID.20805
                                                                  PageID #: 98648
                                                                              Page 11
                                       of 15


                41.     Undeterred by the Court’s orders, Andrews persisted with his course of

        delaying finality of the settlement and filed with the United States Supreme Court a petition

        for a writ of certiorari.

                42.     IPPs waived briefing and the Supreme Court quickly denied his petition

        without commentary on January 23, 2017. See Andrews v. Indirect Purchaser Class, 137

        S.Ct. 842 (2017).

                43.     Andrews asserted the exact same arguments in his petition for Rehearing,

        which was also denied without commentary less than a month later.

                44.     This Court, pursuant to its earlier Order [Doc. # 2127] and with clear notice

        to Andrews, ordered further monetary and nonmonetary sanction. The additional relief

        requested by Class Counsel and granted in part further protects the Class. That relief

        provides:


                • This Court confirms the previously imposed sanction award of $15,303 (Doc.
                2113), with the addition of interest for the months of November 2016, December
                2016, and January 2017 in the amount of $6,579 (see Doc. 2042-5), for a total
                penalty of $21,882
                        .
                • This Court imposes an additional sanction of $500 to compensate IPC counsel for
                their fees and expenses related to the deposition scheduled for December 21, 2016,
                which Andrews failed to attend.

                • Andrews shall report to IPC counsel whenever he receives income not previously
                disclosed to IPC counsel -- including but not limited to any amounts received in
                connection with other class action settlements -- until the sanctions award in this
                case is paid in full.

                • Any distribution to which Andrews may be entitled from the settlement in this
                case must first be applied to the balance of the sanction award.

                • This Court declines to “refer” this matter to the U.S. Attorney’s Office, to the
                extent that might suggest this Court requests an investigation or otherwise takes a
                position on the merits of IPC counsel’s allegations. However, at the request of
                counsel, this Court will forward copies of the relevant filings in this


                                                 10
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2172
                                  No. 590-13
                                       Filed: 07/10/17
                                              filed 07/31/20
                                                        11 of 14.
                                                               PageID.20806
                                                                  PageID #: 98649
                                                                              Page 12
                                       of 15


               case to the Criminal Division of the U.S. Attorney’s Office for the Northern
               District of Ohio. [Doc. # 2150].

               42.     Andrews continued to barrage this Court with vexatious filings, including

        his repeated but denied motion to stay. This Court denied that most recent request, finding,

        as it did earlier, that Andrews’ position was without merit and had not satisfied the

        requirements for issuance of a stay. [Doc. # 2166, citing Doc. #s Docs. 2113, 2123, 2127,

        2150,2164].

               43.     Class Counsel has begun enforcement proceedings to collect the amount of

        sanctions for the benefit of the Class.

               44.     Andrews moved in the 16th Judicial District Court for The City of Livonia

        to limit collection of the sanctions. That motion was denied. A copy of the Order is

        attached as Exhibit F.

               45.     Class Counsel has served garnishments on Andrews’ disclosed bank

        account, stockbroker, and the entity for which he provides sales services.

               46.     Other counsel in cases in which Andrews has filed objections have

        monitored the proceedings in this case and have contacted Class Counsel. Those Counsel

        have copies of this Court’s sanctions orders.

               47.     Andrews appealed this Court’s sanctions orders and moved for an

        emergency stay of the enforcement to collect on the sanctions.

               48.     Class Counsel has responded to that motion. See Exhibit B to Marvin A

        Miller Declaration.

               49.     He also requested an extension of time by which to file his opening brief.

        The Sixth Circuit granted the request and set the following schedule: Andrews’ brief due




                                                  11
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2172
                                  No. 590-13
                                       Filed: 07/10/17
                                              filed 07/31/20
                                                        12 of 14.
                                                               PageID.20807
                                                                  PageID #: 98650
                                                                              Page 13
                                       of 15


         July 17, 2017; IPP Response due August 16, 2017; Andrews Reply due 17 days after the

         IPP Response is filed.

                 50.     Andrews filed a second appeal from this Court’s denial of his request for a

         stay. (Sixth Circuit Docket # 17-3548). The separate briefing schedule in that appeal

         requires Andrews to file his opening brief on August 10, 2017.

                 51.     Based on the respective firm’s declarations (Exhibits B-E), the respective

         firms report the following adjusted lodestar and unreimbursed expenses:

                                                        Lodestar               Expenses

                 Miller Law LLC                         $379,888.40            $36,633.54

                 The Kerger Law Firm LLC                $ 44,820.00            $ 698.87

                 Stearns Weaver et al.                  $752,316.80            $17,842.62

                 Dickinson Wright PLLC                  $ 69,298.00            $ 2,100.68


  The detailed records from which the above summary of tasks and expenses reported by each firm

  was derived contain information protected from disclosure under the attorney-client privilege and

  the attorney work product doctrine. Because there are ongoing sanctions collection efforts relating

  to Andrews, as well as pending appeals by him, those records will be submitted for in

  camera inspection by the Court, if necessary.

         52.     Class Counsel request an attorneys’ fee award in the amount of $1,246,323.20 and

  reimbursement of expenses in the amount of $57,275.71.

         Wherefore, Class Plaintiffs request that the Court approve the claims as recommended by

  the Claims Administrator, award A.B. Data Ltd. its fees and expenses in the sum of $421,320.22

  as set forth in the Declaration of Eric J. Miller, ¶ 33, award Class Counsel attorneys’ fees in the

  sum of $1,246,323.20, award Class Counsel reimbursement of expenses in the amount of


                                                   12
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2172
                                  No. 590-13
                                       Filed: 07/10/17
                                              filed 07/31/20
                                                        13 of 14.
                                                               PageID.20808
                                                                  PageID #: 98651
                                                                              Page 14
                                       of 15


  $57,275.71, and approve distribution of the net Settlement Fund as recommended by the Claims

  Administrator, A.B. Data, Ltd..


  Dated: July 10, 2017                       Respectfully submitted,

                                             /s/ Marvin A. Miller
                                             Marvin A. Miller
                                             MILLER LAW LLC
                                             115 S. LaSalle Street, Suite 2910
                                             Chicago, IL 60603
                                             Phone: 312-332-3400
                                             Fax: 312-676-2676
                                             Email: mmiller@millerlawllc.com

                                             Lead Counsel for Indirect Purchaser
                                             Plaintiff Class


                                             /s/ Richard M. Kerger
                                             Richard M. Kerger (0015864)
                                             THE KERGER LAW FIRM LLC
                                             33 S. Michigan Street, Suite 100
                                             Toledo, OH 43604
                                             Telephone: (419) 255-5990
                                             Fax: (419) 255-5997
                                             Email: rkerger@kergerlaw.com

                                             Executive Committee for Indirect Purchaser
                                             Plaintiff Class

                                             Jay B. Shapiro
                                             STEARNS WEAVER MILLER WEISSLER
                                             ALHADEFF & SITTERSON, P.A.
                                             150 West Flagler Street, Suite 2200
                                             Miami, Florida 33130
                                             Telephone: (305) 789-3200
                                             Fax: (305) 789-3395
                                             Email: jshapiro@stearnsweaver.com

                                             Counsel for Indirect Purchaser Plaintiff Class




                                               13
CaseCase:
     2:12-cv-00102-SFC-RSW
          1:10-md-02196-JZ Doc
                             ECF
                               #: 2172
                                  No. 590-13
                                       Filed: 07/10/17
                                              filed 07/31/20
                                                        14 of 14.
                                                               PageID.20809
                                                                  PageID #: 98652
                                                                              Page 15
                                       of 15


                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 10, 2017, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties

  indicated on the electronic filing receipt, pursuant to Local Rule 5.1(b)-(c) and Initial Case

  Management Conference Order dated January 20, 2011 (Dkt. No. 17). Parties may access this

  filing through the Court’s system.


                                                        /s/ Marvin A. Miller
                                                        Marvin A. Miller




                                                   14
